


Exhibit 10.79
    
THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
INTERNATIONAL PERFORMANCE RESTRICTED STOCK UNIT AWARD
(Leveraged RSUs)
(<award_date>)


This PERFORMANCE RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to
<first_name> <last_name> (the “Participant”) as of <award_date> (the “Award
Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN &
BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (As Amended and Restated With
Respect to Awards Granted Under the Plan on or after January 1, 2013) (the
“Plan”). Capitalized terms not defined in this Award have the meanings ascribed
to them in the Plan.
1.Grant of Performance Restricted Stock Units. The Company hereby awards to the
Participant pursuant to the Plan the number of performance restricted stock
units (“Performance RSUs”) as set forth in Exhibit A. A Performance RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
for each Performance RSU that vests in accordance with the terms and conditions
of Section 2 below and Exhibit A. Until delivery of the Shares, the Participant
has only the rights of a general unsecured creditor of the Company, and no
rights as a shareholder of the Company.
2.Vesting. Subject to Sections 3, 4, and 9 below, the Performance RSUs shall
vest in accordance with the performance-based and time-based vesting conditions,
as applicable, set forth in Exhibit A. Notwithstanding provisions to the
contrary and subject to the provisions of Section 8 below, the Company may cause
such number of Performance RSUs to vest prior to the vesting dates and issuance
of the Company’s common stock in satisfaction thereof to the extent necessary to
satisfy any Tax-Related Items (as defined in Section 8 below) that may arise
before the vesting dates.
3.Termination of Employment Before One Year Anniversary of Grant. If the
Participant ceases to provide services as an employee of the Company and its
Affiliates for any reason prior to the one-year anniversary of the Award Date,
the Participant shall forfeit all rights to and interests in the Performance
RSUs.

Int’l Performance Leveraged RSUs                    -1-

--------------------------------------------------------------------------------




4.Termination of Employment On or After One Year Anniversary of Grant.
(a) If the Participant ceases to provide services as an employee of the Company
and its Affiliates on or after the one year anniversary of the Award Date as a
result of Retirement, death or Disability, the Participant shall vest in the
Performance RSUs to the extent provided in Exhibit A.
(b) If the Participant ceases to provide services as an employee of the Company
and its Affiliates on or after the one year anniversary of the Award Date for
any reason other than Retirement, death or Disability, the Participant shall
forfeit all rights to and interests in the unvested Performance RSUs.
5.Voting. The Participant will not have any rights of a shareholder of the
Company with respect to Performance RSUs until delivery of the underlying
Shares.
6.Dividend Equivalents. The Participant will not be entitled to dividends or
dividend equivalents with respect to the Performance RSUs.
7.Transfer Restrictions. The Performance RSUs are non-transferable and may not
be assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Performance RSUs that have not been
settled shall immediately be forfeited.
8.Withholding Taxes.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance RSU,
including, but not limited to, the grant, vesting or settlement of the
Performance RSU, the subsequent sale of Shares acquired pursuant to the
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Performance RSU to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Award Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Employer (or former

Int’l Performance Leveraged RSUs                    -2-

--------------------------------------------------------------------------------




employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company or its agents, at its discretion, to satisfy
the obligations with regard to all Tax-Related Items by withholding in Shares to
be issued upon vesting and settlement of the Performance RSU. In the event that
such withholding in Shares is problematic under applicable tax or securities law
or has materially adverse accounting consequences, by the Participant’s
acceptance of the Performance RSU, the Participant authorizes and directs the
Company and any brokerage firm determined acceptable to the Company to sell on
the Participant’s behalf a whole number of Shares from those Shares issuable to
the Participant as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the obligation for Tax-Related Items. Anything in
this Section 8 to the contrary notwithstanding, to avoid a prohibited
acceleration under Code Section 409A, the number of Shares subject to
Performance RSUs that will be permitted to be released and withheld (or sold on
the Participant’s behalf) to satisfy any Tax-Related Items arising prior to the
date the Shares are scheduled to be delivered pursuant to Section 10 for any
portion of the Performance RSUs that is considered nonqualified deferred
compensation subject to Code Section 409A shall not exceed the number of Shares
that equals the liability for the Tax-Related Items.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Performance RSU, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Tax-Related Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer,
including through withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale

Int’l Performance Leveraged RSUs                    -3-

--------------------------------------------------------------------------------




of Shares if the Participant fails to comply with the Participant’s obligations
in connection with the Tax-Related Items.
9.Change in Control. Notwithstanding anything to the contrary in Section 3 and
4, if there is a Change in Control of the Company prior to the payment of the
Award, the terms set forth in Section 6(d)(iii) of the Plan (including Good
Reason protection under Section 6(d)(iii)(ii) thereof) shall govern.
10.Delivery of Shares.
(a)The Shares shall be delivered within such times as set forth on Exhibit A.
(b)Anything in the provisions of this Award to the contrary notwithstanding, the
delivery of the Shares subject to the Award or any other payment under this
Award that constitutes an item of deferred compensation under Code Section 409A
and becomes payable to the Participant by reason of his or her termination of
employment shall not be made to such Participant unless his or her termination
of employment constitutes a “separation from service” (within the meaning of
Code Section 409A). In addition, if such Participant is at the time of such
separation from service a “specified employee” (within the meaning of Code
Section 409A), the delivery of the Shares (or other payment) described in the
foregoing sentence shall be made to the Participant on the earlier of (i) the
first day immediately following the expiration of the six-month period measured
from such Participant’s separation from service, or (ii) the date of the
Participant’s death, to the extent such delayed payment is otherwise required in
order to avoid a prohibited distribution under U.S. Treasury Regulations issued
under Code Section 409A.
(c)Until the Company determines otherwise, delivery of Shares on each applicable
settlement date will be administered by the Company’s transfer agent or an
independent third-party broker selected from time to time by the Company.
11.Change in Capital Structure. The terms of this Award, including the number of
Performance RSUs, shall be adjusted in accordance with Section 13 of the Plan as
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.
12.Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

Int’l Performance Leveraged RSUs                    -4-

--------------------------------------------------------------------------------




13.Code Section 409A. This Award is intended to be exempt from or compliant with
Code Section 409A and the U.S. Treasury Regulations relating thereto so as not
to subject the Participant to the payment of additional taxes and interest under
Code Section 409A. In furtherance of this intent, the provisions of this Award
will be interpreted, operated, and administered in a manner consistent with
these intentions. The Committee may modify the terms of this Award, the Plan or
both, without the consent of the Participant, beneficiary or such other person,
in the manner that the Committee may determine to be necessary or advisable in
order to comply with Code Section 409A and to avoid the imposition of any
penalty tax or other adverse tax consequences under Code Section 409A. This
Section 13 does not create an obligation on the part of the Company to modify
the terms of this Award or the Plan and does not guarantee that the Award or the
delivery of Shares under the Award will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Code Section 409A. The
Company will have no liability to the Participant or any other party if the
Award, the delivery of Shares upon settlement of the Award or other payment
hereunder that is intended to be exempt from, or compliant with, Code Section
409A, is not so exempt or compliant or for any action taken by the Committee
with respect thereto.
14.Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary, The Dun & Bradstreet
Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan and this
Award (including the appendix) constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. To
the extent any provision of this Award is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. Any action taken or
decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Award shall be
within its sole and absolute discretion and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant.
15.No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. The future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty. Participation in the Plan with respect

Int’l Performance Leveraged RSUs                    -5-

--------------------------------------------------------------------------------




to this Award shall not entitle the Participant to participate with respect to
any other award in the future, or benefits in lieu of Performance RSUs, even if
Performance RSUs have been granted in the past. Any payment or benefit paid to
the Participant with respect to this Award shall not be considered to be part of
the Participant’s “salary,” and thus, shall not be taken into account for
purposes of calculating any termination indemnity, severance pay, redundancy,
dismissal, end of service payment, bonuses, long-term service awards,
retirement, pension payment, welfare benefits, or any other employee benefits.
In no event should the Award be considered as compensation for or relating to,
past services for the Company, the Employer, or any Affiliate of the Company,
nor are Performance RSUs and the Shares subject to the Performance RSUs intended
to replace any pension rights or compensation. All decisions with respect to
future Performance RSUs, if any, will be at the sole discretion of the Company.
In consideration of the grant of Performance RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Performance RSUs
resulting from the Participant ceasing to provide services to the Company or the
Employer (regardless of the reason for the termination, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of any employment agreement) and the
Participant irrevocably releases the Company, the Employer and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting this Award, the Participant shall be deemed irrevocably to have waived
the Participant’s entitlement to pursue such claim and agrees to execute any and
all documents necessary to request dismissal or withdrawal of such claim. The
Participant’s employment or service relationship will be considered terminated
as of the date the Participant is no longer providing services to the Company or
one of its Affiliates (regardless of the reason for such termination and whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Award or determined by the Company, the Participant’s right to vest in
Performance RSUs under the Plan, if any, will terminate as of the date that the
Participant is no longer providing services as an employee. The Committee shall
have the exclusive discretion to determine when the Participant is no longer
providing services for purposes of the Participant’s Performance RSU grant.
Unless otherwise provided in the Plan or Award or by the Company in its
discretion, the Performance RSUs and benefits evidenced by this document do not
create any entitlement to have the Performance RSUs transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted

Int’l Performance Leveraged RSUs                    -6-

--------------------------------------------------------------------------------




for, in connection with any Change in Control or other corporate transaction
affecting the Shares. Neither the Company, the Employer nor any Affiliate shall
be liable to the Participant for any foreign exchange rate fluctuation between
Participant’s local currency and the United States dollar that may affect the
value of the Performance RSU or any amounts due to the Participant in the
settlement of the Performance RSUs or the subsequent sale of any Shares acquired
upon settlement.
16.Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.
17.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all Performance RSUs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan. The Participant understands that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan. The Participant understands that the recipients of Data may be
located in the United States or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any

Int’l Performance Leveraged RSUs                    -7-

--------------------------------------------------------------------------------




time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands
that he or she is providing the consents herein on a purely voluntary basis. If
the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, the Participant’s employment status and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant Performance RSUs or other equity awards or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
18.Severability. The terms or conditions of this Award shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
19.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
20.Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
21.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.
22.Appendix. Notwithstanding any provisions in this Award, the Performance RSU
shall be subject to any special terms and conditions set forth in any Appendix
to this Award for the Participant’s country. Moreover, if the Participant
relocates to one of the

Int’l Performance Leveraged RSUs                    -8-

--------------------------------------------------------------------------------




countries included in the Appendix, the special terms and conditions for such
country will apply to the Participant to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Award.
23.Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Performance
RSU and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
24.Clawback/Recovery. If the Participant is now or is hereafter subject to any
clawback policy that the Company has adopted or is required to adopt pursuant to
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Law, the Performance RSUs will be subject to recoupment in accordance with such
clawback policy.
25.Waiver. The Participant acknowledges that a waiver by the Company or breach
of any provision of this Award shall not operate or be construed as a waiver of
any other provision of this Award, or of any subsequent breach by the
Participant or any other Participant.
26.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect Participant’s ability to acquire or sell Shares or rights to Shares under
the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
is advised to speak to his or her personal advisor on this matter.
27.Governing Law.
(a)The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.

Int’l Performance Leveraged RSUs                    -9-

--------------------------------------------------------------------------------




(b)Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.
(c)Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.
(d)Each of the Company and the Participant submits to the exclusive jurisdiction
(both personal and subject matter) of (a) the United States District Court for
the District of New Jersey and its appellate courts, and (b) any court of the
State of New Jersey, U.S.A., and its appellate courts, for the purposes of all
legal actions and proceedings arising out of or relating to this Award.





Int’l Performance Leveraged RSUs                    -10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Performance Restricted Stock Unit Award has been duly
executed as of the date first written above.        THE DUN & BRADSTREET
CORPORATION
    


By:______________________________


Int’l Performance Leveraged RSUs                    -11-

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE RESTRICTED STOCK UNIT AWARD
(Leveraged RSUs)


1.    Target Number. The target number of Performance RSUs subject to this Award
is <shares_awarded> (the “Target Number”). The Target Number will be divided
into three (3) equal tranches, with any fractional Performance RSUs resulting
from such division to be added to the final tranche so that the sum of the three
tranches equals the Target Number (each, an “Award Tranche”).
2.    Performance Periods and Vesting Dates.
Award Tranche
Installment Performance Period
Time-Based Vesting Date
First
January 1, 20XX - December 31, 20XX
(1-year period commencing on January 1st  that precedes the Award Date)
First anniversary of Award Date
Second
January 1, 20XX - December 31, 20XX
(2-year period commencing on the January 1st that precedes the Award Date)
Second anniversary of Award Date
Third
January 1, 20XX - December 31, 20XX
(3-year period commencing on the January 1st that precedes the Award Date)
Third anniversary of Award Date



3.    Vesting. Except as otherwise provided in Section 4 hereof, the Performance
RSUs subject to each Award Tranche shall vest on the Time-Based Vesting Date (as
set forth in Section 2) corresponding to the applicable Award Tranche based
(i) on the value that the Shares has appreciated over the corresponding
Installment Performance Period and (ii) the Participant’s continuous service as
an employee of the Company or any of its Affiliates through the corresponding
Time-Based Vesting Date. The Share value appreciation/depreciation shall be
calculated based on the difference between (A) the average of the mean of the
high and low trading price of the Shares for each trading day as reported on the
New York Stock Exchange for the 30 consecutive trading days commencing on the
first trading day of the applicable Installment Performance

Int’l Performance Leveraged RSUs                    -12-

--------------------------------------------------------------------------------




Period, and (B) the average of the mean of the high and low trading price of the
Shares for each trading day as reported on the New York Stock Exchange for the
30 consecutive trading days commencing on the date following the last day of the
applicable Installment Performance Period. Any Performance RSUs subject to an
Award Tranche that have not vested as of the corresponding Time-Based Vesting
Date shall be forfeited.
As soon as practicable following the end of each Installment Performance Period,
the Committee shall assess and, to the extent the Award is intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, shall certify, the attainment level of Share
value appreciation, and based on such attainment level, shall assign a
percentage of attainment of between 0% and 200% (with attainment between the
various levels of attainment subject to interpolation) in accordance with the
schedule set forth below:
% of Stock Appreciation/Depreciation
% of Target
100%
200%
50%
150%
0%
100%
-25%
75%
-50%
50%
Below - 50%
0%
Interpolation in between



The performance goals shall be subject to the adjustments approved by the
Committee and set forth in writing at the time the Performance Goals are
approved, which adjustments shall be made in accordance with the requirements of
Code Section 162(m) to the extent the Award is intended to constitute qualified
performance-based compensation, provided that the Committee may exercise its
discretion to adjust the performance goals in a manner that would result in a
decrease to the number of the Performance RSUs that would otherwise vest based
on the attainment of the performance goals.
4.    Termination of Employment.
(a)If the Participant ceases to provide services as an employee of the Company
and its Affiliates on or after the one-year anniversary of the Award Date due to
death or Disability, any unvested Performance RSUs shall become vested with
respect to: (i) in the event of a termination that occurs on or after an
immediately preceding Time-Based Vesting Date, the Target Number relating to any
subsequent Award Tranches, and (ii) in the event of a termination that occurs
following the end of an Installment Performance Period applicable to an Award
Tranche but prior to the corresponding Time-Based Vesting Date, (A) the actual
number of Performance RSUs subject to the Award Tranche that vest based on the

Int’l Performance Leveraged RSUs                    -13-

--------------------------------------------------------------------------------




performance attainment level for such Award Tranche and (B) the Target Number
corresponding to any subsequent Award Tranches.
(b)If the Participant ceases to provide services as an employee of the Company
and its Affiliates on or after the one-year anniversary of the Award Date due to
Retirement, any unvested Performance RSUs shall become vested with respect to:
(i) in the event of a termination that occurs on or after an immediately
preceding Time-Based Vesting Date, a pro rata portion of the actual number of
Performance RSUs that vest based on the performance attainment level for any
Award Tranche that would have been eligible to vest in each subsequent
Time-Based Vesting Date if the employment of the Participant had continued
through such date.; and (ii) in the event of a termination that occurs following
the end of an Installment Performance Period applicable to an Award Tranche but
prior to the corresponding Time-Based Vesting Date, (A) the actual number of
Performance RSUs that vest based on the performance attainment level for such
Award Tranche and (B) a pro rata portion of the actual number of Performance
RSUs that vest based on the performance attainment level for any subsequent
Award Tranches. The pro rata portion of the Performance RSUs payable under this
Section 4(b) shall be calculated by multiplying the number of Performance RSUs
that vest based on the performance attainment level, by a fraction, the
numerator of which is the number of whole months the Participant was actively
providing services to the Company or any Affiliate during the applicable
Installment Performance Period and the denominator of which is the number of
months in the corresponding Installment Performance Period.
5.    Delivery of Shares. Subject to Section 10 of the Award, the Shares
corresponding to vested Performance RSUs shall be delivered: (i) within 60 days
of the applicable Time-Based Vesting Date (including cases where the Participant
terminates employment due to Retirement) or, (ii) if earlier, (1) within 60 days
of the Participant’s termination of employment due to death or Disability, or
(2) as contemplated under Section 9 of the Award in connection with a Change in
Control; provided, however, that if the Award constitutes an item of deferred
compensation under Code Section 409A and the vesting event is a Change in
Control that is not a “change in control event” within the meaning of Code
Section 409A, the Shares shall be delivered on the earliest vesting event
contemplated under this Section 5(i) or (ii)(1).

Int’l Performance Leveraged RSUs                    -14-

--------------------------------------------------------------------------------








Appendix
The Dun & Bradstreet Corporation
2009 Stock Incentive Plan
International Performance Restricted Stock Unit Award
This Appendix includes additional terms and conditions that govern the
Performance RSUs granted to the Participant if the Participant resides in one of
the countries listed herein. This Appendix forms part of the Award. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Award or the Plan.
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant vests in
the Performance RSUs, or when the Participant sells the Shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Award Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

Int’l Performance Leveraged RSUs                    -15-

--------------------------------------------------------------------------------




AUSTRALIA
Notifications
Securities Law Information. If the Participant acquires Shares under the Plan
and offers his or her Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Participant should obtain legal advice with respect to his or her
disclosure obligations prior to making any such offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Participant will be required to
file the report.
FRANCE
Terms and Conditions
Language Consent
By accepting the Performance RSUs, Participant confirms having read and
understood the Plan and the Award, including all terms and conditions included
therein, which were provided in the English language. Participant accepts the
terms of those documents accordingly.
En acceptant les Performance RSUs, le Participant confirme avoir lu et compris
le Plan et l'attribution, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.
Notifications
Exchange Control Information. The Participant must comply with the exchange
control regulations in France. If the Participant retains Shares acquired under
the Plan outside France or maintains a foreign bank account, the Participant is
required to report such to the French tax authorities when filing the
Participant’s annual tax return.
Performance RSUs Not Tax-Qualified. The Participant understands that the
Performance RSUs are not intended to be French tax-qualified.



Int’l Performance Leveraged RSUs                    -16-

--------------------------------------------------------------------------------




NETHERLANDS


Terms and Conditions
Termination of Employment. The following provisions supplement Section 5(b) of
Exhibit A:
With respect to Retirement, the Participant must meet the definition of
“Retirement” under Section 2 of the Plan and receive (pre)pension or early
retirement benefits directly following the termination date of his or her
employment contract.
SINGAPORE
Terms and Conditions
Securities Law Information. The Performance RSUs are being granted to the
Participant pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that such
Performance RSU grant is subject to section 257 of the SFA and the Participant
will not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares underlying the Performance RSU unless such sale or
offer in Singapore is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.
Notifications
Director Notification Requirement. Directors of a Singaporean Affiliate are
subject to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Affiliate in writing of an interest (e.g.,
unvested Performance RSUs, Shares) in the Company or any Affiliate within two
(2) business days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when Shares acquired at vesting are sold),
or (iii) becoming a director.

Int’l Performance Leveraged RSUs                    -17-

--------------------------------------------------------------------------------




UNITED KINGDOM
Terms and Conditions
Termination of Employment. The following provisions supplement Section 5(b) of
Exhibit A:
With respect to Retirement, the Participant must meet the definition of
“Retirement” under Section 2 of the Plan and retire at the Participant’s State
Pension age directly following the termination date of his or her employment
contract.
Withholding Taxes. This provision supplements Section 8 of the Award:
If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the income tax, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 8 of the Award or by
demanding cash or a cheque from the Participant.
Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and income tax is not collected from or paid by the
Participant within 90 days of the Due Date, the amount of any uncollected income
tax may constitute a benefit to the Participant on which additional income tax
and national insurance contributions (“NICs”) may be payable. The Participant
acknowledges that the Participant ultimately will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for paying to the Company or the Employer (as
applicable) the value of any employee NICs due on this additional benefit, which
the Participant agrees the Company or the Employer may recover at any time
thereafter by any of the means referred to in Section 8 of the Award.
RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Award, Performance RSUs granted to the Participant in the
United Kingdom do not provide any right for the Participant to receive a cash
payment; the Performance RSUs are payable in Shares only.



Int’l Performance Leveraged RSUs                    -18-